Patents; pleading and practice; motion to supplement evidence; timeliness.—On February 16, 1966, 177 Ct. Cl. 919, *1081370 F. 2d 571, tlie court denied defendant’s motion for partial summary judgment; on February 17, 1967, 178 Ct. Cl. 543, 372 F. 2d 969, the court denied defendant’s renewed motion for partial summary judgment, and returned the case to the trial commissioner for proceedings on the merits. This case now comes before the court on plaintiffs’ motion to supplement the evidence before the court. Upon consideration thereof, together with defendant’s opposition thereto, the court finds that the additional evidence which plaintiffs desire to offer was in their possession or available to them at the time the trial commissioner held a post-trial conference in this case on January 3,1969 for the purpose of permitting the parties to offer additional documentary evidence and that by order of February 13, 1969 the trial commissioner ruled on the admissibility of the documents then offered by plaintiffs. For the foregoing reasons, the court finds that the plaintiffs’ motion is untimely, and on October 2, 1970, the court denied the motion.